884 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Garland Jerome LATHAN, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 89-1166.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1989.

1
Before DAVID A. NELSON and RYAN, Circuit Judges, and RONALD E. MEREDITH, District Judge.*

ORDER

2
Garland Jerome Lathan, a District of Columbia Code offender in federal custody, proceeds pro se on appeal from the district court's judgment dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2241.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
After being convicted under the District of Columbia Code for receiving stolen property, carrying a weapon without a license and distributing cocaine, Lathan was transferred into federal custody and evaluated for parole under the United States Parole Guidelines.  He claimed that the evaluation was arbitrary as he was entitled to be considered under the District of Columbia Parole Guidelines.  The district court dismissed the petition, concluding that Lathan's interest was adequately protected as he is a member of the pending class action in Cosgrove v. Meese, Civil Action No. 80-0516 (D.D.C.), which is litigating the identical issue.


4
Upon consideration, we affirm the district court's judgment because the issue presented herein is being litigated in Cosgrove, and Lathan, a member of that class action, failed to establish such prejudice as would justify duplicate litigation of the issue.    See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976);  Goff v. Menke, 672 F.2d 702, 704 (8th Cir.1982);  Bryan v. Werner, 516 F.2d 233, 239 (3d Cir.1975).


5
It is ORDERED that the district court's judgment be, and it hereby is, affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ronald E. Meredith, U.S. District Judge for the Western District of Kentucky, sitting by designation